PER CURIAM: *
Darcy C. Martin moves for leave to proceed in forma pauperis (IFP) in his appeal from the district court’s order granting summary judgment and dismissing his pro se civil action against Dunaway Food Services. To proceed IFP, Martin must demonstrate financial eligibility and the existence of any nonfrivolous issue for appeal. Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
Though Martin has demonstrated financial eligibility, he has not shown that he will raise a nonfrivolous issue on appeal. Even with the benefit of liberal construction afforded to briefs of pro se litigants, Martin has failed to identify any error in the district court’s basis for granting summary judgment. As Martin has failed to address the district court’s reasoning, he has not shown that the district court erred in determining that his appeal has not been taken in good faith. See Baugh v. Taylor, 117 F.3d 197, 199-200, 202 (5th Cir. 1997). Because the appeal is frivolous, the request for leave to proceed IFP is DENIED and the appeal is DISMISSED. See id. at 202 n.24; 5th Cir. R. 42.2.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.